
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.58


NONQUALIFIED STOCK OPTION
TERMS AND CONDITIONS


DATE OF GRANT: SEPTEMBER 26, 2006

As a participant in the 2003 Long-Term Incentive Plan (the Plan), you will be
able to purchase shares of Common Stock of Fortune Brands, Inc. (Fortune).

The date of grant, the maximum number of shares the option entitles you to
purchase, the option price per share and the date or dates on which the option
will ordinarily first be exercisable are identified in the electronic, on-line
grant acceptance process administered by the Plan's third party administrator
(the Stock Plans Administrator). The option is not intended to be an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code.

        1.Exercise.

        (a) Except as provided in this paragraph 1 and paragraphs 3, 4, 5 and 9,
the option shall be exercisable in three annual installments with one-third of
the shares covered by the grant becoming first exercisable on the first
anniversary of the date of grant and an additional one-third becoming first
exercisable on each of the second and third anniversaries, respectively, and
ending seven years from the date of grant (its expiration date). During this
period, the option is exercisable in whole or in part from time to time.

        (b) The option shall not become exercisable unless you remain employed
by Fortune or one of its subsidiaries for one year from the date of grant,
except in the event of your death and except as provided in paragraph 9.

        2. Transferability of Option. The option shall not be transferable by
you other than in the event of your death, except that it may be transferred by
gift to a family member (as defined below) or pursuant to an approved domestic
relations order. During your lifetime, your Nonqualified Stock Option shall be
exercisable only by you unless it has been transferred to a family member or
pursuant to an approved domestic relations order, in which case it may be
exercisable only by the transferee. With respect to any transfer pursuant to a
domestic relations order, such order must be approved in writing by the
committee of the Board of Directors of Fortune administering the Plan
(the Committee), or the Secretary of the Committee. For the purpose of this
provision, a family member can include your child, step-child, grandchild,
parent, step-parent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, any person sharing your
household (other than a tenant or employee), a trust in which these persons have
more than fifty percent of the beneficial interest, a foundation in which you or
these persons control the management of assets, and any other entity in which
you or these persons own more than fifty percent of the voting interests. Please
note that, pursuant to Paragraph 14 of these Terms and Conditions, you remain
responsible for any taxes due upon the exercise of your option, except to the
extent applicable tax law provides otherwise in the case of a transfer pursuant
to an approved domestic relations order.

        In addition, any transfer by gift of your nonqualified stock option is
subject to the following conditions:

•you must immediately notify the Stock Plans Administrator and Fortune of such
transfer and provide such information about the transferee as the Stock Plans
Administrator or Fortune may request (including, but not limited to, name of the
transferee, address of the transferee, and taxpayer identification number);

•the transferee may not make any subsequent transfer;

•any shares issued to a transferee upon exercise may bear such legends as deemed
appropriate by Fortune;

•the transferee may utilize the "cashless exercise" feature only if it is
generally available for all transferees through the Stock Plans Administrator;

•Fortune has no obligation to deliver any shares following an exercise until all
applicable withholding taxes are satisfied;

--------------------------------------------------------------------------------



•you agree to deliver a copy of the Nonqualified Stock Option Agreement,
including any amendments thereto, to the transferee.

        3. Death. If your employment by Fortune or an entity in which Fortune
has an equity interest terminates by reason of your death, the option may
immediately be exercised in full and shall continue to be exercisable in full
for three years after death or until its expiration date, whichever is earlier,
provided that the option may be exercised within one year from the date of your
death even if this one-year period extends beyond the expiration date.

        4. Retirement; Disability. If your employment by Fortune or an entity in
which Fortune has an equity interest terminates by reason of disability or
Retirement (as defined below), provided that you have remained in the employ of
Fortune or an entity in which Fortune has an equity interest for one year from
the date of grant, the option shall become immediately exercisable in full and
shall continue to be exercisable in full for three years after your employment
terminates or until its expiration date, whichever is earlier. For purposes of
this paragraph, Retirement means either (a) termination of employment on or
after attaining age 55 and completion of at least five years of service with
Fortune or an entity in which Fortune has an equity interest, provided that
Retirement shall not include termination of employment by reason of failure to
maintain work performance standards, violation of company policies or dishonesty
or other misconduct prejudicial to the company, or (b) retirement under
Section 3(b) of the Fortune Brands, Inc. Supplemental Plan.

        5. Termination of Employment. If your employment by Fortune or an entity
in which Fortune has an equity interest terminates other than in the
circumstances referred to in paragraphs 3 and 4, any portion of the option that
is not yet exercisable shall not thereafter become exercisable and any portion
of the option that is exercisable shall terminate and cease to be exercisable
three months from the date of your termination from employment, except as
otherwise provided in paragraph 9; provided that in no event shall the option be
exercisable after the expiration of seven years from the date of grant. For the
purpose of these terms and conditions, your employment by an entity in which
Fortune has an equity interest shall be considered terminated on the date on
which Fortune sells or otherwise divests its equity interest in your employer.

        6. Stock Exchange Listing. Fortune is not obligated to deliver any
shares until they have been listed on each stock exchange on which Fortune's
common stock is listed and until Fortune is satisfied that all applicable laws
and regulations have been met. Fortune agrees to use its best efforts to list
the shares and meet all legal requirements so that the shares can be delivered.
No fractional shares will be delivered.

        7. Transfer of Employment; Leave of Absence. For the purposes of your
option, (a) if you transfer between Fortune and an entity in which Fortune has
an equity interest or from one entity in which Fortune has an equity interest to
another entity in which Fortune has an equity interest, without an intervening
period, it will not be considered a termination of employment, and (b) any leave
of absence granted in writing will not constitute an interruption in your
employment.

        8. Adjustments.

        (a) In the event of any merger, consolidation, stock or other non-cash
dividend, extraordinary cash dividend, split-up, spin-off, combination or
exchange of shares, reorganization or recapitalization or change in
capitalization, or any other similar corporate event, the number and kind of
shares that are subject to the option and the option price per share immediately
prior to such event may be proportionately and appropriately adjusted, without
increase or decrease in the aggregate option price.

        (b) The determination of the Committee as to the terms of any adjustment
is binding and conclusive upon you and any other person who is entitled to
exercise the option.

        9. Change in Control of Fortune.

        (a) In the event of a Change in Control (as defined in the attached
Plan), your option, if it is not then immediately exercisable in full and
provided that it has not expired, shall become immediately exercisable in full
and shall remain exercisable in full. In addition, under certain circumstances
as described in Section 12(b) of the attached Plan, you may have the right to
receive cash instead of exercising your option. This right, called a Limited
Right, may be automatically exercised under certain circumstances described in
the attached Plan. You will be informed of any Change in Control.

2

--------------------------------------------------------------------------------




        (b) Notwithstanding paragraphs 1(b), 3, 4 and 5, the provisions of this
paragraph 9(b) will be applicable in the event of a termination of your
employment during the 60-day period following a Change in Control. Your option
shall not terminate or cease to be exercisable as a result of the termination of
your employment during this period, but shall be exercisable in full throughout
it; provided, however, that in no event shall your option be exercisable after
seven years from its date of grant (except in the event of death as provided in
paragraph 3 above). However, in the event that on the date of termination you
have not held your option for more than six (6) months, the preceding sentence
shall apply only if your employment has been terminated other than for just
cause (as defined below) or you have voluntarily terminated your employment for
certain reasons: (i) because you in good faith believe that as a result of the
Change in Control you are unable effectively to discharge your duties or the
duties of the position you occupied immediately prior to the Change in Control,
or (ii) because of a reduction in your aggregate compensation or in your
aggregate benefits below that in effect immediately prior to the Change in
Control. For purposes of this paragraph, termination shall be for "just cause"
only if it is based on fraud, misappropriation or embezzlement on your part
which results in a final conviction of a felony. Nothing in this paragraph 9(b)
limits any rights otherwise provided in the event of your death, disability or
Retirement (as defined in paragraph 4 above), or your right to exercise your
option following a termination of employment as provided in paragraph 5.

        10. Stockholder Rights. Neither you nor any other person shall have any
rights of a stockholder as to shares under the option until, after proper
exercise of the option, such shares shall have been recorded on Fortune's
official stockholder records as having been issued or transferred.

        11. Notice of Exercise. Subject to these terms and conditions, the
option may be exercised either electronically through the on-line process
administered by the Stock Plans Administrator or by telephone via a Stock Plans
Administrator customer service representative or an automated telephone system.
When providing notice of exercise, you must indicate the number of shares as to
which the option is being exercised. If notice of exercise is not given to the
Stock Plans Administrator (or other person or entity designated by Fortune), by
the applicable expiration date specified in paragraphs 3, 4, 5 and 9, the notice
will be deemed null and void and of no effect. If notice of exercise of the
option is given by a person other than you, Fortune may require as a condition
to exercising the option that appropriate proof of the right of such person to
exercise the option be submitted to Fortune. Certificates for any shares
purchased upon exercise will be issued and delivered as soon as practicable.

        12. Exercise of Limited Right. In the event a Limited Right referred to
in paragraph 9 becomes exercisable, it shall be exercised in whole or in part by
giving notice of such exercise, in the manner described in paragraph 11, to the
Stock Plans Administrator (or other person or entity designated by Fortune). No
notice is required if the Limited Right is automatically exercised as provided
in Section 12(b) of the attached Plan. The exercise will be effective as of the
date of exercise, but not earlier than the date notice is actually provided to
the Stock Plans Administrator in the manner described in paragraph 11. The
notice must be actually received by the Stock Plans Administrator by no later
than the close of business on the last day of the applicable Limited Right
Exercise Period, as defined in the attached Plan (or the date the related option
expires, whichever is earlier).

        13. Payment of Option Price. Except for a "cashless exercise" described
below, payment in full of the option price must be received by the Stock Plans
Administrator by the date of exercise. You may pay the option price for shares
(i) in cash, (ii) by the delivery of shares of Fortune Common Stock that have
been held by you for at least one year and that have a total market value equal
to the option price, or (iii) by a combination of cash and such shares that have
been held by you for a period of at least one year and that have a total market
value which, together with such cash, equals the option price. The "market
value" of shares or per share of Fortune Common Stock as of any date means the
value determined by reference to the closing price of a share of Fortune Common
Stock as finally reported on the New York Stock Exchange for the trading day
next preceding such date. You may also pay the option price from the proceeds of
the sale of shares covered by the option, called a cashless exercise, to the
extent permitted under the "cashless exercise" process approved by
the Committee.

        14. Tax Withholding. Upon exercise of any portion of your option (or at
such later time as taxable income from the exercise is deemed to be realized),
Federal income tax withholding (and state and local income tax withholding, if
applicable) may be required by the Company in respect of taxes on income
realized by you. The Company may withhold such required amounts from your future
paychecks or may require that you deliver to

3

--------------------------------------------------------------------------------




the Company the amounts to be withheld. In addition, you may pay the minimum
required Federal income tax withholding (and state and local income tax
withholding, if applicable) by electing either to have the Company withhold a
portion of the shares of Common Stock otherwise issuable upon exercise of the
option, or to deliver other shares of Common Stock owned by you, in either case
having a fair market value (on the date that the amount of tax is to be
determined) of the minimum amount to be withheld, provided that the election
shall be irrevocable and shall be subject to such rules as the Committee may
adopt. You may also arrange to have such tax (or taxes) paid directly to the
Company on your behalf from the proceeds of the sale of Common Stock to the
extent provided in the notice of exercise referred to in paragraph 11.

4

--------------------------------------------------------------------------------





QuickLinks


NONQUALIFIED STOCK OPTION TERMS AND CONDITIONS
